     Case 2:19-cv-01065-JAD-EJY Document 93 Filed 12/28/20 Page 1 of 2




 1 David J. Larson, Esq.                            John F. Palladino, Esq.
   dlarson@wwhgd.com                                john@hankinsandman.com
 2 Nevada Bar No. 8837                              Admitted Pro Hac Vice
   Ryan T. Gormley, Esq.                            Evan M. Labov, Esq.
 3 rgormley@wwhgd.com                               evanl@hankinsandman.com
   Nevada Bar No. 13494                             Admitted Pro Hac Vice
 4 WEINBERG, WHEELER, HUDGINS,                      HANKIN SANDMAN PALLADINO
     GUNN & DIAL, LLC                                WEINTROB & BELL, P.C.
 5 6385 South Rainbow Blvd., Suite 400              30 South New York Avenue
   Las Vegas, Nevada 89118                          Atlantic City, NJ 08401
 6 Telephone: (702) 938-3838                        Telephone: (609) 344-5161
 7 Local Counsel for Plaintiff,                     Pro Hac Counsel for Plaintiff,
   Ernest Bock L.L.C.                               Ernest Bock L.L.C.
 8
                                  UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10

11    ERNEST BOCK, L.L.C.,

12                                         Plaintiff,
13                                                                   Case No.: 2:19-cv-01065-JAD-
         vs.                                                         EJY
14
      PAUL STEELMAN, individually, PAUL STEELMAN, as
15    trustee of the Steelman Asset Protection Trust, MARYANN
16    STEELMAN, individually, MARYANN STEELMAN, as
      trustee of the Steelman Asset Protection Trust, STEPHEN         JOINT STIPULATION TO
17    STEELMAN, SUZANNE STEELMAN TAYLOR,                              EXTEND THE TIME FOR
      JOHN DOE 1, as trustee of Paul C. Steelman and Maryann           PLAINTIFF TO FILE AN
18    T. Steelman Revocable Living Trust, JOHN DOE 2, as                  OPPOSITION TO
19    trustee of Stephen P. Steelman Irrevocable Trust, JOHN          DEFENDANTS’ MOTION
      DOE 3, as trustee of Suzanne T. Steelman Irrevocable Trust,       FOR A PROTECTIVE
20    JOHN DOE 4, as trustee of the Steelman Asset Protection                ORDER
      Trust, JOHN DOES 5-14, as trustees of ABC trusts 1-10,
21    JOHN DOES 15-24, and ABC COMPANIES 1-10, jointly,                      (First Request)
22    severally, and in the alternative,

23                                         Defendants.
24             Plaintiff Ernest Bock, L.L.C. (“Bock”) and Defendants Paul Steelman, Maryann
25   Steelman, Steelman Asset Protection Trust, Stephen Steelman, Suzanne Steelman Taylor, and
26   Trustee of Paul C. Steelman and Maryann T. Steelman Revocable Living Trust’s (collectively,
27   “Defendants” or “Steelman Parties”), by and through their respective counsel, hereby submit this
28   Joint Stipulation (the “Stipulation”) to Extend the Time for Plaintiff to File an Opposition (the

                                               Page 1 of 2
     Case 2:19-cv-01065-JAD-EJY Document 93 Filed 12/28/20 Page 2 of 2




 1   “Opposition”) to Defendants’ Motion for a Protective Order (ECF No. 90) (the “Motion”). The
 2   Motion was filed on December 22, 2020.
 3          Under LR 7-2(b), the Opposition is currently due on Tuesday, January 5, 2021. Because
 4   existing work obligations and holiday closures will render it challenging for Bock to comply
 5   with the current filing deadline, the parties hereby stipulate to extend the time for Bock to file the
 6   Opposition to Tuesday, January 12, 2021.
 7          This is the first stipulation for an extension of time to file the Opposition.            The
 8   Stipulation is made in good faith and not for purposes of delay.
 9
     DATED: December 26, 2020.                         DATED: December 26, 2020
10
     WEINBERG, WHEELER,                 HUDGINS, BROWNSTEIN                    HYATT         FARBER
11   GUNN & DIAL, LLC                            SCHRECK, LLP
12
     BY: _Evan M. Labov___________                     BY: _Emily A. Ellis                .
13   DAVID J. LARSON, ESQ., #8837                      FRANK M. FLANSBURG III, ESQ., #6974
14   dlarson@wwhgd.com                                 fflansburg@bhfs.com
     RYAN T. GORMLEY, Esq., #13494                     EMILY A. ELLIS, ESQ., #11956
15   rgormley@wwhgd.com                                eellis@bhfs.com
     6385 South Rainbow Blvd., Suite 400               Emily L. Dyer, Esq.
16                                                     edyer@bhfs.com
     Las Vegas, NV 89118                               100 North City Parkway, Suite 1600
17                                                     Las Vegas, NV 89106-4614
     Local Counsel for Plaintiff
18
     HANKIN, SANDMAN, PALLADINO, Attorneys for Defendants
19   WEINTROB & BELL, P.C.

20   JOHN F. PALLADINO, ESQ. (pro hac vice)
     john@hankinsandman.com
21
     EVAN M. LABOV, ESQ. (pro hac vice)
22   evanl@hankinsandman.com
     30 South New York Avenue
23   Atlantic City, NJ 08401
24   Pro-Hac Counsel for Plaintiff
25                                              ORDER
26                    IT IS SO ORDERED on this 28th day of December, 2020.
27
                                                           ___________________________________
28                                                         UNITED STATES MAGISTRATE JUDGE

                                                 Page 2 of 2
